IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39342

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 621
                                               )
       Plaintiff-Respondent,                   )     Filed: September 5, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
KARA MAURINE HANSON,                           )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of two years, for possession of marijuana with intent to
       deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge

PER CURIAM
       Kara Maurine Hanson entered an Alford 1 plea to a reduced charge of possession of
marijuana with intent to deliver. Idaho Code § 37-2732(A)(B). The district court sentenced
Hanson to a unified term of four years, with a minimum period of confinement of two years,
suspended the sentence, and placed Hanson on supervised probation for two years. The district
court granted Hanson’s Idaho Criminal Rule 35 motion for reduction of sentence, converting her




1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                              1
probation to unsupervised probation and allowing her to relocate to California. Hanson appeals
asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hanson’s judgment of conviction and sentence are affirmed.




                                                   2